 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JAMES WATKINS,                                    No. 2:17-cv-1041 JAM AC P
11                         Plaintiff,
12           v.                                         ORDER
13    D. MURPHY,
14                         Defendant.
15

16          Plaintiff, appearing through counsel, has filed his pretrial statement. Therefore, the order

17   to show cause filed November 20, 2019, ECF No. 96, will be discharged.

18          In addition, plaintiff’s counsel requests that his initial pretrial statement, ECF No. 97, be

19   sealed because it reveals confidential settlement information. See ECF No. 98. For good cause

20   shown, the request will be granted.

21          Accordingly, IT IS HEREBY ORDERED that that:

22          1. The order to show cause filed November 20, 2019, ECF No. 96, is discharged.

23          2. The Clerk of Court is directed to: (a) File ECF No. 97 under seal and so designate it on

24   the docket; and (b) Separately file and re-number ECF No. 98-1 and entitle it Plaintiff’s Corrected

25   Pretrial Statement.

26   DATED: December 9, 2019

27

28
